Case 3:18-cr-01404-WQH Document 77 Filed 06/17/19 PageID.369 Page 1 of 4



 1 MATTHEW J. LOMBARD, ESQ. (SBN: 239910)
   LAW OFFICES OF MATTHEW J. LOMBARD
 2 11400 West Olympic Boulevard, Suite 1500
   Los Angeles, California 90064
 3
   Telephone: (424) 371-5930
 4 Facsimile: (310) 392-9029
 5 Attorney for Petitioner
   RONALD GABRIEL
 6
 7                        UNITED STATES DISTRICT COURT
 8                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,          )         Case No.: CR 18-1404-WQH
                                      )
11        Plaintiff,                  )
                                      )         PETITION OF RONALD
12        vs.                         )         GABRIEL FOR HEARING AND
                                      )         DETERMINATION THAT
13   VINCENT RAMOS,                   )         PETITIONER’S INTEREST IN
                                      )         PROPERTY SHOULD NOT BE
14        Defendant.                  )         FORFEITED, PURSUANT
     ________________________________ )         TO 21 USC § 853 (n)
15                                    )
     RONALD GABRIEL,                  )
16                                    )
          Petitioner.                 )
17   ________________________________ )
18         TO THE UNITED STATES OF AMERICA, THROUGH ITS ATTORNEY,
19 ROBERT S. BREWER, JR.:
20         Ronald Gabriel hereby submits this third party petition pursuant to 21 U.S.C.
21 §853(n) requesting a hearing and a determination that his interests in several
22 properties should not be forfeited.
23 Dated: June 13, 2019             Respectfully submitted,
24                                  /s/Matthew J. Lombard
                              By:
25                                  MATTHEW J. LOMBARD
                                    Attorney for Petitioner
26                                  Ronald Gabriel
27
28
Case 3:18-cr-01404-WQH Document 77 Filed 06/17/19 PageID.370 Page 2 of 4



 1              PETITION OF RONALD GABRIEL FOR HEARING AND
 2              DETERMINATION THAT PETITIONER’S INTEREST IN
 3              PROPERTIES SHOULD NOT BE FORFEITED, PURSUANT
 4                                   TO 21 USC § 853 (n)
 5         I, Ronald Gabriel, hereby petition this Court for a hearing and determination
 6 that my interests in the following currency seized should not be forfeited, pursuant
 7 to 21 U.S.C. §853(n):
 8         a.     Pursuant to the Notice of Order of Forfeiture, Item (2) $106,857.57
 9 seized from JP Morgan Chase Bank Account number 871310389, held in name
10 Enspire Mobile Technologies, Inc. (Exhibit “A”), contains the amount of
11 $42,990.56, which is the amount of money that the petitioner is requesting to be
12 returned to him.
13         The petitioner opened up the JP Morgan Chase Bank Account in 2010 in the
14 name of Enspire Mobile Technologies, Inc. In 2017 petitioner worked as an
15 independent contractor for Carrier Corporation. Petitioner was contracted to
16 manage the social media campaign for Carrier Corporation. Specifically,
17 petitioner created, edited, and produced videos marketing Carrier Corporation’s
18 donation of air conditioners to Habitat for Humanity and Fontana Unified School
19 District. The work that petitioner performed for Carrier Corporation was invoiced
20 under Enspire Mobile Technologies, Inc. Carrier Corporation paid petitioner a
21 total of $42,990.56 into JP Morgan Chase Bank Account number 871310389, held
22 in name Enspire Mobile Technologies, Inc.
23         In support of this petition, I assert the following:
24         1.     Petitioner, Ronald Gabriel, was an independent contractor for Carrier
25 Corporation. He was hired for the purpose of marketing via social media Carrier
26 Corporation’s donations of air conditioners to Habitat for Humanity. Between
27 June 25-27, 2017, petitioner was hired by Carrier Corporation, who donated air
28 conditioners to Habitat for Humanity for the production and video shoot of said

                                                2
Case 3:18-cr-01404-WQH Document 77 Filed 06/17/19 PageID.371 Page 3 of 4



 1 campaign. Petitioner was paid the amount of $8,616.00 for his crew, expenses, and
 2 editing. (Exhibit “B”) On June 28, 2017, the petitioner was hired by Carrier
 3 Corporation to produce and shoot a video footage documenting their donations to
 4 the Fontana Unified School District. Petitioner was paid the amount of $7,816.00
 5 for his crew, expenses, and editing.
 6         Between July, 2017 and August, 2017, the petitioner edited videos for
 7 Carrier Corporations’s Habitat for Humanity’s summer campaign. The petitioner
 8 was paid the amount of $17,772.00 for his services. (Exhibit “C”)
 9         Petitioner also performed post production edits for Carrier Corporation in
10 2017. Petitioner invoiced Carrier Corporation in the amount of $2,500.56 for said
11 work. (Exhibit “D”) Petitioner was again hired by Carrier Corporation to produce
12 a video for another campaign, which was invoiced in the amount of $6,286.00.
13 (Exhibit “E”)
14         3.    The total amount invoiced and earned by petitioner from Carrier
15 Corporation is $42,990.56.
16         4.    The subject $106,857.57 in bank funds were seized from JP Morgan
17 Chase Bank Account, account number 871310389 held in the name Enspire Mobile
18 Technologies, Inc. contains money earned legitimately by me.
19         5.    I am informed and believe and contend that the above currency was
20 acquired and/or maintained with funds that are not traceable or derived from the
21 offense for which the defendant, Vincent Ramos, was convicted in this action.
22         6.    I was not a defendant in this action, and was never charged with any
23 criminal violation relating to the subject currency.
24         7.    I am informed and believe I own the amount of $42,990.56 in the
25 subject currency of $106,857.57, which is legal interest that render the preliminary
26 order of forfeiture invalid in whole or in part because those interests were vested in
27 me rather than the defendant, pursuant to 21 U.S.C. §853(n)(6)(A).
28 ///

                                              3
Case 3:18-cr-01404-WQH Document 77 Filed 06/17/19 PageID.372 Page 4 of 4



 1        I declare under penalty of perjury under the laws of the State of California
 2 that the foregoing is true and correct. Executed on June   , 2019.
 3                                        ___________________________
                                          RONALD GABRIEL
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
